



EXHIBIT 10.3






ZAGG INC
Restricted Stock Unit AWARD Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is dated as of
[Date], and is entered into between ZAGG Inc, a Delaware corporation (the
“Company”), and [Name] (the “Participant”), pursuant to the Company’s Amended
and Restated 2013 Equity Incentive Award Plan (the “Plan”). Capitalized terms
not otherwise defined herein shall have the respective meanings set forth in the
Plan.
RECITALS
A.Pursuant to Section 8.4 of the Plan, the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company may issue
awards of restricted stock units.
B.On [Date] (the “Award Date”), the Compensation Committee, approved the award
of the following restricted stock units to the Participant upon the terms and
conditions of this Agreement.


AGREEMENT
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
1.Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan (the terms of which are incorporated herein by reference)
and effective as of the Award Date, the Company hereby grants to the Participant
[Number] restricted stock units (this “Award”). A restricted stock unit (a
“Restricted Stock Unit”) obligates the Company, upon vesting in accordance with
this Agreement, to issue to the Participant one share of the Company’s common
stock (“Common Stock”) for each Restricted Stock Unit. The number of shares of
Common Stock issuable with respect to each Restricted Stock Unit is subject to
adjustment as determined by the Compensation Committee as to the number of kind
of shares of stock deliverable upon any merger, reorganization consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally. The Award may not be paid in
cash.
2.Vesting. The Restricted Stock Units granted under this Agreement shall vest
based on the following schedule: [Update Vesting Schedule] based on continued
employment to the vest dates.
3.Acceleration on Death or Disability. If the Participant Separates from Service
(as such term is defined below) by reason of the Participant’s death or
Disability (as such term is defined below) all outstanding but unvested
Restricted Stock Units shall become immediately vested.
For purposes of this Agreement, the term “Separates from Service” means the
Participant’s termination of employment with the Company and all of its
controlled group members (if any) within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Sections 414(b) and 414(c) of the Code; provided, however, that
the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place that it appears in Sections 1563(a)(1), (2) and (3) of
the Code and Treas. Reg. § 1.414(c)-2. Whether the Participant Separates from
Service shall be determined based on all of the facts and circumstances and in
accordance with the guidance issued under Section 409A of the Code.
For purposes of this Agreement, the term “Disability” shall have the meaning
provided in Section 1.409A-3(i)(4) of the Treasury Regulations. The Participant
shall be considered disabled if he: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; (ii) is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company; or (iii) is determined to be totally disabled by the
Social Security Administration. Whether or not the Participant has a Disability
shall be determined solely and exclusively by the Compensation Committee of the
Company.
4.Effect of Termination. Except as otherwise provided in Section 2, if the
Participant Separates from Service under circumstances where the Restricted
Stock Units have not previously vested and not become vested, the Participant
shall immediately forfeit all outstanding but unvested Restricted Stock Units
awarded pursuant to this Agreement and the Participant shall have no right to
receive the related Common Stock.
5.Delivery. As soon as practicable, but in no event later than thirty (30) days,
following the Vesting Date of any Restricted Stock Units, the Company will issue
the Participant the Common Stock underlying the then vested Restricted Stock
Units either in the form of certificated shares or in uncertificated shares in
book entry form, as determined by the Committee and the Participant (adjusted as
provided in Section 1 hereof and in accordance with the Plan). Notwithstanding
the foregoing, the issuance of the shares of Common Stock may, for directors and
officers of the Company, be deferred beyond the Vesting Date only if (X) such
deferral will not violate Section 409A of the Code; and (Y) such director or
officer (a) properly elects to make such a deferral within thirty (30) days from
the Award Date and (b) executes and delivers a deferral election form,
substantially in the form attached hereto as Exhibit A. In the case of
Participant’s death, the shares of Common Stock shall be issued in the name of
either (i) the beneficiary designated by the Participant on a form supplied by
the Company or (ii) if the Participant has not designated a beneficiary, the
person or persons establishing rights of ownership by will or under the laws of
descent and distribution. If a deferral election has been made, the issuance of
shares of Common Stock shall occur at the time provided in the deferral
election.
6.No Voting Rights; Dividends. The Participant shall not have voting or any
other rights as a stockholder of the Company with respect to the Restricted
Stock Units or the Common Stock underlying the Restricted Stock Units until the
underlying Common Stock is issued to the Participant. The Participant shall not
be entitled to receive cash payments equal to any cash dividends and other
distributions paid with respect to a corresponding number of shares of Common
Stock until the underlying shares of Common Stock have been issued in accordance
with this Agreement. Upon settlement of the Restricted Stock Units into shares
of Common Stock, the Participant will obtain full voting and other rights as a
stockholder of the Company, including the right to any receive any cash dividend
declared and paid by the Company.
7.Taxes and Tax Withholding. The Participant acknowledges and agrees that no
election under Section 83(b) of the Code can or will be made with respect to the
Restricted Stock Units. The Participant further acknowledges that on each date
that shares underlying the Restricted Stock Units are issued to the Participant
(the “Payment Date”), the Value (as defined below) on the Payment Date will be
treated as ordinary compensation income for federal, state and local income and
FICA tax purposes. The Participant shall, immediately upon notification of the
amount due, if any, pay to the Company in cash or by check amounts necessary to
satisfy any applicable federal, state and local tax withholding or other tax
requirements. At the election of the Participant, any applicable required
minimum withholding amount may be satisfied by instructing the Company to
withhold from the shares of Common Stock otherwise issuable the number of shares
of Common Stock having a Value equal to the applicable minimum withholding
amount. For purposes of this Section 7, the “Value” of a share of Common Stock
shall be equal to the closing market price for the Common Stock on the last
trading day preceding the Payment Date. In the event that such withholding is
required, the Company shall not issue any of shares of Common Stock until and
unless the Participant has made the payment(s) required herein or proper
provision for required withholding has been made. The Participant hereby
consents to any action reasonably taken by the Company to meet any applicable
withholding obligations, including withholding from other amounts payable to the
Participant, including salary, subject to applicable law. In the event that the
Company notifies the Participant that no withholding tax is due or payable, the
Participant shall be solely responsible for satisfying all of his or her tax
obligations in connection with this Agreement.
8.Restriction on Transferability. The Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated at any time. Any attempt
to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, transfers can be made pursuant to intra-family
transfer instruments or to an inter vivos trust.
9.Administration. The Compensation Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Compensation Committee shall be final and binding
upon the Participant, the Company, and all other interested persons. No member
of the Compensation Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.
10.Effect on Other Employee Benefit Plans. The Value of the Restricted Stock
Units granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the
Participant’s benefits under any Participant or other benefit plan sponsored by
the Company or any Affiliate except as such plan otherwise expressly provides.
The Company expressly reserves its rights to amend, modify, or terminate any of
the Company’s or any Affiliate’s employee benefit plans.
11.Effect on Service. The award of the Restricted Stock Units pursuant to this
Agreement shall not give the Participant any right to remain in the service of
the Company or any parent or subsidiary of the Company. The award is completely
within the discretion of the Company. It is not made as a part of any ongoing
element of compensation or something that the Participant should expect to
receive annually or on any other periodic basis. It does not constitute part of
the Participant’s compensation for purposes of determining any post-employment
payment or severance.
12.Amendment. This Agreement may be amended only by a writing executed by the
Company and the Participant which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Compensation Committee by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to the
Participant, and provided that no such amendment adversely affects the rights of
the Participant (but limiting the foregoing, the Compensation Committee reserves
the right to change, by written notice to the Participant, the provisions of the
Restricted Stock Units or this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
Restricted Stock Units which are then subject to restrictions as provided
herein).
13.Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Secretary of the Company. Any notice to be
given to the Participant shall be addressed to the Participant at the address
listed in the Company’s records. By a notice given pursuant to this Section 13,
either party may designate a different address for notices. Any notice shall
have been deemed given when actually delivered.
14.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
15.Construction. The Restricted Stock Units are being issued pursuant to the
Plan and are subject to the terms of the Plan, the terms of which are
incorporated herein by reference. A copy of the Plan has been given to the
Participant, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.
16.Miscellaneous.
(a)The Board may terminate, amend, or modify the Plan as provided in the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this
Agreement, without the Participant’s written approval.
(b)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(c)All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
(d)By signing this Agreement, the Participant acknowledges that his or her
personal employment information regarding participation in the Plan and
information necessary to determine and pay, if applicable, benefits under the
Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement the Participant consents to such transmission of
personal data as the Company believes is appropriate to administer the Plan.
(e)To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Utah.
(f)At the time of a Change of Control event, all unvested Awards will become
immediately vested.
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.


ZAGG INC,
a Delaware corporation




By:     ______________________________________
Name:     
Title:     


PARTICIPANT




    
[Signature]


EXHIBIT A
DIRECTOR AND OFFICER
RSU DEFERRAL ELECTION
The following constitutes an election by the undersigned director or officer of
ZAGG Inc to defer payment of vested benefits pursuant to the Restricted Stock
Unit award referred to above granted to the undersigned on [___________], 20___
under the ZAGG Inc Amended and Restated 2013 Equity Incentive Award Plan
(“Plan”).
1.    Election: The undersigned hereby elects to receive the distribution (in
Company Shares) of ZAGG common stock underlying vested Restricted Stock Units as
follows (please select one of the three distribution choices below):
□    In one lump sum upon a “separation from service” (as defined in the final
regulation promulgated under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Regulation”))(such event being, a “Separation from Service”);
or
□    In one lump sum on ____________.
In the event of death, Disability (as defined in the Regulation) or a Change in
Control (as defined in the Regulation), distribution of vested Restricted Stock
Units shall be made immediately in one lump sum. I understand that if I am
considered a “specified employee” (as defined in the Regulation) and
distribution is made on account of a Separation from Service, distribution shall
not be made until six months and a day after my Separation from Service, or
death, if earlier.
2.    Change of Election: I hereby acknowledge that I may not change the date of
the distribution as elected above unless I do so at least twelve (12) months
prior to the date the first distribution is due under the election above and at
least twelve (12) months prior to the date my new election is scheduled to take
effect. I also acknowledge that if I change my distribution date elected above,
the first date I may receive any distribution with respect to shares of Common
Stock covered by this election is not earlier than five (5) years after the date
payment would otherwise have been made pursuant to the election above. Such
change must be timely filed in writing with the Company’s stock option
administrator. The Company shall have sole discretion to revise the terms of
this election or any change, or the procedures with respect to making this
election or any change, to the extent the Company deems it helpful or
appropriate to comply with applicable law.
PARTICIPANT
                        
Date:                     
Name:                         







